DETAILED ACTION
Claims 1–8 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention, “TOUCH PANEL, DISPLAY DEVICE, AND INPUT DEVICE”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “TOUCH PANEL, DISPLAY DEVICE, AND INPUT DEVICE HAVING SHIELDING FOR TOUCH SENSING ELECTRODES AND/OR PRESSURE SENSING ELECTRODES”.
Claim Interpretation
Claim 8 recites the unconventional term “posture” in “a posture determination portion configured to determine that a posture of the detection target object has not been changed when the intensity of the signal output from the signal intensity output portion falls within a certain range”. Although posture normally refers to a person’s body, following [0060] of the USPGPUB, the term “posture”, is being interpreted as a ”tilt of the stylus”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal intensity output portion” and “a posture determination portion” in claim 8.
The claim limitation “a signal intensity output portion” and “a posture determination portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “configured to output …determine …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  For example “posture determination” does not describe what type of structure is required for determining a posture.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: No support was found for describing a structure for these limitations; they are only described as “functional blocks” at [0060] and shown as black boxes in Fig. 6, therefore rejections under 35 U.S.C. 112(a) and (b) follow below.  
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  It contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The structural limitations “a signal intensity output portion” and “a posture determination portion”, interpreted under 35 U.S.C. 112(f), is claimed without sufficient written description to describe what they may refer to. Following the specification, these portions are only defined as functional blocks with no specific structure to perform their function. For these reasons, there is lack of written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitations, “a signal intensity output portion” and “a posture determination portion” which have been interpreted under 35 U.S.C. 112(f), however no specific structure for them is provided in the specification and therefore they do not distinctly claim the subject matter.
Claim 3 recites the limitation “slits” in “the second drive electrode is an electrode including a transparent conductive film identical to the transparent conductive film in which slits are formed”. There is insufficient antecedent basis for this limitation in the claim, because there is no prior reference to slits therefore it is unclear how to make a transparent conductive film identical to that in which slits are formed. It is suggested to rewrite as “the second drive electrode is an electrode including a transparent conductive film 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.
Despite the above rejections and in order to advance prosecution, an effort has been made to examine this invention in view of the prior art as best understood by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4–5, and 7–8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Michael Coulson et al, USPGPUB 2014/0062933 A1 (hereinafter “Coulson”).
Regarding claim 1, Coulson discloses a touch panel comprising: 

    PNG
    media_image1.png
    443
    454
    media_image1.png
    Greyscale

a sense electrode (Figs. 6,7A,7B,8; para. 105: sensing electrodes 645) including a first sense electrode SB820 and a second sense electrode SA825, the sense electrode having a rectangular outer shape extending in a first direction (the sense electrodes are square/diamond and therefore rectangular, and extend in a vertical first direction); and 
a drive electrode 640 including a first drive electrode having a shielding property against electric field components (the drive electrode has an inner solid section DB815 that shields against electric field by virtue of covering the components beneath), the drive electrode having a rectangular outer shape extending in a second direction intersecting with the first direction on the sense electrode (the drive electrodes are square/diamond and therefore rectangular, and extend in a “horizontal” second direction as shown intersecting with the first vertical direction), 
the first drive electrode being positioned covering at least a part of the first sense electrode in a planar view in which the sense electrode is viewed from the drive electrode (para. 106: the center of the first drive electrode DB815 covers the first sense electrode SB820 and reduces unintended electric field coupling).

Regarding claim 4, Coulson discloses the touch panel according to claim 1, further comprising a shield electrode provided along an outer circumference of the first sense electrode  (Fig. 6; para. 105: DA 810) and having an electrical potential independent of the first sense electrode (para. 107: “Note that the voltage stimulus applied to the second drive electrode sections DB 815 may be different to that applied to the first drive electrode sections DA 810”).

Regarding claim 5, Coulson discloses the touch panel according to claim 1, wherein the first drive electrode is disposed covering an entirety of the first sense electrode in the planar view (Figs. 6,8; para. 106: the center of the first drive electrode DB815 covers an entirety of the first sense electrode SB820 in planar view).

Regarding claim 7, Coulson discloses a display device comprising: the touch panel according to claim 1; and a display portion having a display surface configured to display images, the touch panel being disposed on the display surface (para. 119: Coulson refers to a liquid crystal display beneath the touch sensor).

Regarding claim 8, Coulson discloses an input device comprising: the touch panel according to claim 1; a signal intensity output portion configured to output, when the sense electrode or the drive electrode receives a signal generated from a detection target object, an intensity of the signal (Fig. 9; para. 108-109: sensing circuit 1040 and ADCS 1045); and a posture determination portion configured to determine that a posture of the detection target object has not been changed when the intensity of the signal output from the signal intensity output portion falls within a certain range (touch processor 1030 analyzes the signal intensity output and therefore interprets whether a signal arising from a target object, related to its posture, has changed or not).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2–3 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson in view of In Nam Lee et al, USPGPUB 20190317626 A1 (hereinafter “Lee”).		
Regarding claim 2, Coulson discloses the touch panel according to claim 1, wherein the drive electrode further includes a second drive electrode having a rectangular outer shape (Fig. 6: an adjacent electrode of DB815), the second drive electrode being a metal mesh electrode formed by wiring thin metal wires (Coulson Fig. 19-20; para. 100,120: thin metal tracks forming a mesh are used for the second drive electrode 815).
However, Coulson fails to teach the second drive electrode being disposed in a position opposite to the second sense electrode.

    PNG
    media_image2.png
    229
    413
    media_image2.png
    Greyscale

Lee at Figs. 2-3 teaches a similar layout of first drive electrodes SE4a, second drive electrodes SE3a, first sense electrodes SE1a and second sense electrodes SE2a, further comprising a second drive electrode being disposed in a position opposite to the second sense electrode (Lee Figs.5A,5B,6; para. 79: second drive electrodes SE3a, labeled as “third” electrodes, are disposed above second sense electrodes SE2a).
It would have been obvious to one of ordinary skill in the art to modify the second drive electrodes of Coulton to be positioned opposite the second sense electrode in the method taught by Lee. According to Lee para. 91, this helps to prevent the pattern shapes of the electrodes from being recognized by a user.
Regarding claim 3, Coulson discloses the touch panel according to claim 1, however, Coulson fails to teach the second drive electrode being disposed in a position opposite to the second sense electrode. 
Lee at Figs. 2-3 teaches a similar layout of first drive electrodes SE4a, second drive electrodes SE3a, first sense electrodes SE1a and second sense electrodes SE2a, wherein the drive electrode further includes a second drive electrode (Lee Figs. 5A,5B,6: SE3a), the second drive electrode being disposed in a position opposite to the second sense electrode (Lee Figs.5A,5B,6; para. 79: second drive electrodes SE3a, labeled as “third” electrodes, are disposed above second sense electrodes SE2a), the first drive electrode is an electrode having a rectangular flat plate outer shape and including a transparent conductive film (Lee Fig. 3: SE4a is shown as a plate shape), and the second drive electrode is an electrode including a transparent conductive film identical to the transparent conductive film in which slits are formed (Lee para. 77: all electrodes including SE3A are made of  transparent translucent conductive material).
Please refer to the same obviousness motivation of claim 3.
 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the first sense electrode includes a pressing force detection electrode portion having a comb outer shape in the planar view, and a shield portion having an electrical potential independent of the pressing force detection electrode portion and being disposed mated with the pressing force detection electrode portion in the planar view, and the first drive electrode is positioned covering an entirety of the pressing force detection electrode portion in the planar view.
Coulson in Figs. 14 and 15B teaches a comb outer shape in planar view for a first pressing force detection electrode but it does not comprise a shield portion. Although Coulson teaches a shield portion for other electrodes, and Lee teaches a first drive electrode covering a pressing force detection electrode, the closest prior arts Coulson and Lee do not teach or suggest a shield portion for a pressing force detection electrode.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Takahama Figs. 1-2 and Coulson ‘3450 Figs. 6 and 14 teach square and rectangular shaped electrodes.

Conclusion
It is suggested to combine the limitations of objected claim 6 into claim 1. Alternatively, it is suggested to combine the limitations of claim 3 into claim 1 while specifying where additional slits are formed in the second drive electrode, in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628